                Case 5:19-cv-01044-FB Document 20 Filed 10/03/19 Page 1 of 2



                                         UNITED STATES DISTRICT COURT
                                       FOR THE WESTERN DISTRICT OF TEXAS
                                             SAN ANTONIO DIVISION

RODERICK S. REUTER,                                   §
                                                      §
                                 Plaintiff,           §
                                                      §
           v.                                         §
                                                      §                Civil Action No.
EQUIFAX INFORMATION SERVICES                          §             5:19-cv-01044-FB-HJB
LLC; CITIFINANCIAL SERVICING, LLC;                    §
and GENERAL MOTORS FINANCIAL                          §
COMPANY, INC.,                                        §
                                                      §
                                 Defendants.          §

                     DEFENDANT EQUIFAX INFORMATION SERVICES LLC’S
                           UNOPPOSED MOTION FOR EXTENSION

           Defendant Equifax Information Services LLC (“Equifax”) hereby moves the Court for an

extension of time to respond to Plaintiff’s Complaint and respectfully shows the Court as

follows:

           1.         Plaintiff’s Complaint was filed on August 28, 2019.

           2.         Equifax was served with the Complaint on September 13, 2019.

           3.         Equifax’s responsive pleading is currently due October 4, 2019

           4.         Equifax is in the process of gathering information necessary to respond to the

factual allegations in the Complaint.

           5.         Equifax’s counsel has conferred with Plaintiff’s counsel and he does not oppose

this request.

           6.         This is Equifax’s first request for an extension of time. The requested extension

will not prejudice the parties.




4815-5623-0824.1/95782/337215/100319
               Case 5:19-cv-01044-FB Document 20 Filed 10/03/19 Page 2 of 2



           For the above reasons, Equifax requests that the Court issue an order extending the time

within which it must answer or otherwise respond to Plaintiff’s Complaint through and including

October 25, 2019.

Dated: October 3, 2019                           Respectfully submitted,

                                                  CLARK HILL STRASBURGER
                                                  2301 Broadway St.
                                                  San Antonio, Texas 78215-1157
                                                  (210) 250-6000
                                                  (210) 250-6100 (Fax)


                                                  By: /s/ Forrest M. Seger III
                                                        FORREST M. SEGER III
                                                        Texas Bar No. 24070587
                                                        teo.seger@clarkhillstrasburger.com

                                                  ATTORNEY FOR DEFENDANT,
                                                  EQUIFAX INFORMATION SERVICES LLC


                                       CERTIFICATE OF SERVICE

        I hereby certify that on October 3, 2019, I electronically filed the foregoing Defendant
Equifax Information Services LLC’s Unopposed Motion for Extension with the Clerk of Court
using the CM/ECF system, which will send notification of such filing to the following counsel of
record:

                      Taxiarchis Hatzidimitriadis               thatz@sulaimanlaw.com
                      Nathan C. Volheim                         nvolheim@sulaimanlaw.com
                      Sulaiman Law Group, Ltd.
                      2500 South Highland Avenue, Suite 200
                      Lombard, Illinois 60148
                      Attorney for Plaintiff

                      C. Charles Townsend                          charles.townsend@akerman.com
                      Matthew W. Lindsey                           matthew.lindsey@akerman.com
                      2001 Ross Avenue, Suite 3600
                      Dallas, Texas 75201
                      Attorneys for Defendant, Citifinancial Servicing, LLC

                                                        /s/ Forrest M. Seger III
                                                        FORREST M. SEGER III



4815-5623-0824.1/95782/337215/100319
                                                    2
